Citation Nr: 0415872	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  93-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic left wrist 
disorder.

2. Entitlement to service connection for a chronic right 
wrist disorder.

3. Entitlement to service connection for residuals of a left 
ankle injury.

4. Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service for over 15 years, 
including a period of service from August 1979 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that, in 
pertinent part, denied service connection for a chronic left 
wrist disorder, a chronic right wrist disorder, residuals of 
a left ankle injury, and residuals of a right ankle injury.  
The Board remanded the case in July 1995 and December 1997 as 
to these issues.  In August 2002, the RO issued a deferred 
rating decision indicating that a determination as to these 
issues were deferred pending receipt of a Gulf War registry 
medical examination and verification of the veteran's active 
duty service.  At that time, the RO also provided the veteran 
with a Veterans Claims Assistance Act of 2000 (VCAA) notice.  

For the reasons and bases discussed below, the issues of 
service connection for a chronic left wrist disorder and a 
chronic right wrist disorder are DENIED.  The issues of 
service connection for residuals of a left ankle injury and 
residuals of a right ankle injury are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans' Affairs (VA) will notify the veteran 
if further action is required on the veteran's part.


FINDINGS OF FACT

1. Post-service medical evidence is negative for a chronic 
left wrist disorder.

2. Post-service medical evidence is negative for a chronic 
right wrist disorder.




CONCLUSIONS OF LAW

1. A chronic left wrist disorder was not incurred in or 
aggravated by wartime or peacetime service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303(d) (2003).

2. A chronic right wrist disorder was not incurred in or 
aggravated by wartime or peacetime service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Chronic Left and Right Wrist Disorders

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime or peacetime service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's service medical records reflect that the 
veteran did not exhibit any radiological or clinical 
abnormalities to the wrists.  In February 1981, the veteran 
reported that he jammed his wrists playing football, but the 
examiner assessed that there were no significant point 
tenderness or fractures.  X-ray results proved normal wrists.  
In March 1981, the veteran complained of pain on his left 
wrist, but the examiner assessed that there was no point 
tenderness or limited range of motion.  The veteran was 
diagnosed with ligamentous sprain.  Progress notes dated in 
September 1985 show that the veteran was involved in a 
motorcycle accident and suffered a contusion on his left 
wrist.  His orthopedic examination dated in September 1985, 
however, reveals that the final diagnosis of his injury was 
an ulnar nerve injury.  The veteran is already service-
connected for residuals of his ulnar nerve injury.

At a November 1992 VA general examination for compensation 
purposes, the veteran complained of bilateral wrist pain, the 
left greater than the right.  The examiner noted that the 
veteran exhibited full range of motion of the wrists, absent 
instability.  The examiner diagnosed the veteran with 
arthralgias of the wrists secondary to post-traumatic 
arthritis.  The radiologist, however, advanced an impression 
that the wrists were essentially normal; the x-ray results 
did not reveal any sign of arthritis.

The veteran was afforded VA orthopedic examination in August 
1996.  At that time, the veteran complained of occasional 
pain in the wrists when performing heavy activities.  The 
August 1996 report shows that the veteran exhibited a 
dorsiflexion of 70 degrees and a palmar flexion of 80 degrees 
on both of his wrists.  As to the right wrist, the examiner 
assessed that it was non-tender over the scapholunate or the 
snuffbox; he has no pain with shucking of his distal 
radioulnar joint (DRUJ).  As to the left wrist, the examiner 
assessed that there was no area point tenderness and no 
evidence of swelling.  The x-rays of both wrists showed that 
the veteran did not exhibit any bony abnormalities.  The 
examiner advanced an impression that there was no evidence of 
clinical or radiographic abnormalities in the right wrist.  
The examiner did not advance an impression as to the left 
wrist.  

After reviewing the August 1996 x-ray results of the 
veteran's wrists, the radiologist found that the bone 
mineralization of the wrists were unremarkable and advanced 
impressions that there was no evidence of fracture or 
dislocation as to both wrists or evidence of any significant 
degenerative changes as to both wrists.  

In March 1997, the veteran was afforded another orthopedic 
examination that evaluated his left wrist.  The examiner 
reported that at that time, the veteran did not present any 
complaints with regards to his left wrist.  Examination of 
his left wrist showed dorsiflexion to 55 degrees and palmar 
flexion to 80 degrees.  He had no pain with passive range of 
motion or any evidence of swelling.  The examiner assessed 
that his left wrist was non-tender to palpation over the 
radiocarpal joint.  He had no pain to his joint area and to 
his triangular fibrocartilage complex (TFCC).  The examiner 
advanced an impression that there was no radiologic or 
physical evidence of any significant problems in the left 
wrist.

A March 2001 VA treatment record shows that the veteran has 
good range in all the major joints of his four extremities.  
The July 2002 VA orthopedic examination reflects that the 
veteran complained of pain as to his fingers, shoulders, and 
hips, but not as to his wrists.  The report shows that the 
veteran exhibits full range of motion as to his right wrist.  
The examiner did not provide an assessment of his left wrist; 
instead, the examiner advanced impressions as to his service-
connected post-operative residuals of the left ulnar nerve 
injury.

The veteran asserts on appeal that service connection is 
warranted for chronic left and right wrist disorders which 
were incurred during service.  The Board observes that no 
medical professional has established that the veteran 
currently exhibits chronic left or right wrist disorders 
(apart from symptoms that are medically associated with the 
veteran's already service-connect post-operative residuals of 
a left ulnar nerve injury).  

In the November 1992 VA compensation examination, the 
examiner noted that the veteran exhibited arthralgias 
secondary to post-traumatic arthritis.  At the same time, the 
radiologist assessed that the wrists were essentially normal.  
Although at that time the veteran manifested pain in the 
wrists, the VA examiner did not assess that the arthralgias 
of the wrists were chronic.  In fact, VA compensation 
examinations conducted after November 1992 clearly show that 
the veteran does not manifest any chronic wrist disorder.  
The examinations did not reveal any evidence of clinical or 
radiographic abnormalities in his wrists.  

Service medical records are negative for a chronic left or 
right wrist disorder: only a diagnosis of a sprain was 
advanced.  The veteran's records indicate that the veteran 
suffered an ulnar nerve injury near his wrist; however, the 
veteran is already service-connected for the residuals of his 
ulnar nerve injury.  Further, post-service evidence is 
negative for a chronic left or right wrist disorder.  
Evidence of in-service and post-service disabilities as well 
as medical evidence showing a relationship between the in-
service and post-service disabilities is necessary to 
substantiate the claim.  See Caluza v. Brown  7 Vet.App. 498, 
505 (Vet.App.,1995).

Only the veteran's own statements support the his claims that 
he manifests chronic left and right wrist disorders.  The 
veteran does not claim nor does the evidence show that he is 
medically trained.  As a layperson, without medical training, 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time; and so, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).

Inasmuch as there is no medical evidence establishing the 
presence of chronic left and right wrist disorders, service 
connections for chronic left and right disorders are not 
warranted.  

II. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The veteran was 
notified in the RO's January 1993 and June 1997 rating 
decisions that the evidence did not show that the criteria 
for service connections for a chronic left wrist disorder and 
a chronic right wrist disorder had been met.  Those are the 
key issues in this case, and the rating decision, as well as 
the statement of the case (SOC), and the supplemental 
statement of the cases (SSOCs), dated in July 1997 and 
February 2004, informed the veteran of the relevant criteria.  
The February 2004 SSOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, the RO sent the veteran a "duty to 
assist" letter, dated in August 2002.  This letter 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions in the 
August 2002 letter and the SSOCs adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the August 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell 


the claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the August 2002 letter, the veteran was 
notified that VA would obtain all service and VA medical 
records.  He was requested to complete a VA Form 21-4142 for 
all private health care providers whose records he desired VA 
to obtain on his behalf.  He was given one year to provide 
this information.  However, there is no record of a response.  
The RO also informed the veteran that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that, "The law states that we 
must make reasonable efforts to help you to get evidence 
necessary to support your claim."  He was notified that it 
was still his responsibility to make sure that VA received 
these records.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  He was further notified 
that he could assist the RO by completing a VA Form 21-4142, 
or by submitting any relevant evidence.  (emphasis added).  
There is no record of a reply that is responsive to the RO's 
request.  In a submission, received in February 2004, the 
veteran waived the 60-day time period allowed for him to 
submit evidence after the issuance of the February 2004 SSOC, 
and indicated that he wanted his claim to be forwarded to the 
Board immediately.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the August 2002 was sent 
to the veteran after the RO's January 1993 decision that is 
the basis for this appeal.  As noted in Pelegrini, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided by the time the VCAA was enacted.  However, 
in reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the veteran to overcome.  See Pelegrini, 17 Vet. App. at 421.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice. 

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling several VA examinations.  Although it does not 
appear that etiological opinions have been obtained, the 
Board finds that the evidence, discussed supra, warrants the 
conclusion that a remand for etiological opinions is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, service medical records do not evince a chronic 
left or right wrist disorder, there is no competent evidence 
showing that a chronic left or right disorder was caused or 
aggravated by his service, and there is no competent evidence 
showing that the veteran currently has a chronic left or 
right disorder.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a chronic left wrist disorder is 
denied.

Service connection for a chronic right wrist disorder is 
denied.




REMAND

The veteran's service medical records show that the veteran 
suffered several ankle injuries (see records dated in October 
1981, March 1992, and May 1992).  In November 1992 and 
September 2000, VA examiners advanced impressions of 
arthralgia of the ankles.  The veteran has not been afforded 
VA examination that determined the etiology of the veteran's 
arthralgia of the ankles.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that VA compensation examination would be helpful in 
resolving the issues of service connection for residuals of 
left and right ankle injuries.

At a November 1992 VA psychiatric evaluation, the veteran 
informed the examiner that the veteran was assigned to the 
United States Army Reserve (USAR) shortly after discharge 
from active service.  The veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the USAR have not been verified.  The Court has held that 
where evidence in support of the veteran's claim may be in 
his service records or other governmental records, VA has the 
duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  Therefore, the veteran's complete 
periods of active service, active duty for training, and 
inactive duty for training should be verified in order to 
ensure that VA has his complete service records. 

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully met.  

2.  The RO should then contact the National 
Personnel Records Center and/or the appropriate 
service entity and request that (1) it verify the 
veteran's complete periods of active service, 
active duty for training, and inactive duty for 
training with the USAR and (2) forward all 
available service medical records associated with 
such duty for incorporation into the record. 

3. The RO should request that the veteran provide 
any information he has in his possession that 
relates to his left and right ankles and all 
information as to all treatment of residuals of 
his left and right ankle injuries, including the 
names and addresses of all health care providers, 
clinics, and hospitals, and the approximate dates 
of treatment.  Upon receipt of the requested 
information and the appropriate releases, the RO 
should contact all identified health care 
providers, clinics, and hospitals and request that 
they forward copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

4. The RO should then request that copies of all 
VA clinical documentation pertaining to treatment 
of residuals of the veteran's left and right ankle 
injuries, which is not already of record, be 
forwarded for incorporation into the record.  

	5. The RO should then schedule the veteran for VA 
compensation examination which is sufficiently 
broad to accurately determine the current nature 
and severity of residuals of his right and left 
ankle injuries.  All indicated tests and studies 
should be accomplished and the findings then 
reported in detail.  Send the claims folder to the 
examiner for review.  The examination report 
should specifically state that such a review was 
conducted.  


If the examiner finds a disorder or 
disability of the ankle(s), he or she must 
address the following question:

Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely 
as not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability less 
than 50 percent) that any identified 
residuals of the veteran's left and or right 
ankle injuries: (a) had its onset during 
active service (b) are etiologically related 
to his in-service ankle injuries; or (c) are 
in any other way causally related to active 
service? 

6. The RO should provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications must be 
associated with the claims folder.  The veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause shown 
may have adverse effects on his claims.  38 C.F.R. 
§ 3.655 (2003).

7. The RO should then readjudicate the veteran's 
entitlement to service connection for residuals of 
a left ankle injury and residuals of a right ankle 
injury.  If the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claims 
for benefits, to include a summary of the evidence 
and applicable law and regulations considered, 
since the issuance of the last SSOC.  The veteran 
should be given the opportunity to respond to the 
SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



